IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30961
                        Conference Calendar



NAOMI W. WELLS,

                                          Plaintiff-Appellant,

versus

SAMUEL WHITE; JOSEPH LEVINGSTON; T. CHARLES MINNIFIELD,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 01-CV-21
                       --------------------
                           April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Naomi W. Wells appeals the district court’s dismissal

of her 42 U.S.C. § 1983 complaint.    The district court gave

several alternative bases for the dismissal.     Wells has failed to

brief the relevant issues, as she has provided neither argument

nor authorities to show that the district court erred in

dismissing her suit.   See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993); FED. R. APP. P. 28(a)(9).    Accordingly, this

appeal is dismissed as frivolous.    5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.